DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 696 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,434,857. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a catalyst.
‘857, claim 1, claims 

    PNG
    media_image1.png
    286
    441
    media_image1.png
    Greyscale


Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,441,947. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a catalyst.
‘947, claim 1, claims 

    PNG
    media_image2.png
    386
    442
    media_image2.png
    Greyscale


Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,224,869. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a catalyst.
Claim 2 of ‘869 claims A platinum catalyst, formed by the steps comprising: mixing a first quantity of platinum divinyl tetramethyldisiloxane with a solvent in a reactor vessel;
adding a second quantity of ethynylcyclohexanol to the reactor vessel to form a mixture;
mixing the mixture to form a catalyst having the formula:
Pt[(CH2═CH)(Me)2Si]2O·C6H10(OH)(C≡CH).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujioka et al (5494750). 
Fujioka teaches a heat curable silicone elastomer. 
Fuijioka, example 1, teaches a solution of a platinum complex (obtained by neutralizing a mixture of chloroplatinic acid and divinyltetramethyldisiloxane with sodium hydrogen carbonate) in toluene was mixed with 0.5 g of 1-ethynylcyclohexanol, and the resulting mixture was allowed to stand overnight.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that  the platinum complex (obtained by neutralizing a mixture of chloroplatinic acid and divinyltetramethyldisiloxane with sodium hydrogen carbonate) and the 1-ethynylcyclohexanol in a solution would react with each other and result in the catalyst having the formula as claimed in claim 69.
A preamble of “for cross-linkable silicone polymer coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovar et al (5977249). 
Kovar, example 4, teaches  to 100 parts by weight of this basic silicone mixture are added 0.19 g of a platinum catalyst, consisting of 97 parts by weight of a polydimethylsiloxane and 3 parts by weight of a platinum divinyltetramethyldisiloxane complex, and 0.07 parts by weight of ethynylcyclohexanol as inhibitor, and the mixture is homogenized in a compounder.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that the platinum divinyltetramethyldisiloxane complex and the 1-ethynylcyclohexanol in the mixture would react with each other and result in the catalyst having the formula as claimed in claim 69.
A preamble of “for cross-linkable silicone polymer coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al (6491980). 
Mueller, example 1, teaches an aqueous emulsion containing dimethylpolysiloxane,  a platinum-divinyltetramethyldisiloxane complex containing 1% by weight of platinum, ethynylcyclohexanol, a trimethylsiloxy-capped diorganopolysiloxane and of an organosilicon adhesion promoter was prepared by mixing these components at room temperature and atmospheric pressure. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that the platinum divinyltetramethyldisiloxane complex and the 1-ethynylcyclohexanol in the mixture would react with each other and result in the catalyst having the formula as claimed in claim 69.
A preamble of “for cross-linkable silicone polymer coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4722957 teaches a hydraulic silicone crumb. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/31/22